DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ground wire, as claimed in claim 1, and “the second lower housing grounding member extends from the lower housing toward the second accommodating space to contact the ground wire of the flat wire”, as claimed in claim 8, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: R angle.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: On page 1 line 6, the phrase “lock flat wire” should read --lock a flat wire--.  On page 1 lines 11-12, the phrase “In order to make the connector and the wire can be firmly in contact” should read --In order to ensure the connector and the wire can be firmly in contact--.  On page 1 in lines 15-16, the phrase “With the problem of high frequency and operation difficulty” should read --With the problems of high frequency and operational difficulty--.  On page 1 in line 21, the phrase “unlock structure ,” should read -- unlock structure,--.  On page 3 line 18, the word “space ,” should read --space,--.  On page 4 line 12, the word “provide” should read --provides--.  On page 4 line 13, the phrase “structure is applied” should read --structure applied--.  On page 4 line 17, the phrase “driven the elastic member of the body is unlocked” should read --driven by the elastic member of the body to be unlocked--.   On page 6 line 10, the phrase “features ,and” should read --features, and--.  On page 10 line 5, the phrase “lower housing ground member” should read --lower housing grounding member--.  On page 10 line 14, the phrase “The acting port” should read --The action portion--.  On page 10 line 18, the phrase “when the pressing member” should read --when an external force is applied to the pressing member”.  On page 10 lines 18-19, the phrase “is applied an external force” should be removed.   On page 11 line 2, the phrase “buckled the notch” should read --buckled into the notch--.  On page 11 lines 6-7, the phrase “The elastic member 142 links” should read --Then the elastic member 142 links--.  On page 11 line 13, the word “structure10’”should read --structure 10’--.  On page 11 line 20, the phrase “first iron shell ground” should read --first iron shell grounding--.  On page 12 line 2, the word “including” should read --includes--.  On page 12 line 4, the phrase “plug 206” should read --insert 206--.
Appropriate correction is required.
Claim Objections
Claims 1-16 are objected to because of the following informalities:  In claim 1 line 3, the phrase “the head end” should read --a head end--.  In claim 1 line 9, the word “notch ;” should read --notch;--.  In claim 1 line 10, the word “arranging” should read --arranged--.  In claim 1 line 19, the phrase “to insert and exit” should read --for insertion and removal of--.  In claim 1 line 20, the word “arranging” should read --arranged--.  In claim 1 line 21, the phrase “with power supply” should read --with a power supply--.  In claim 1 line 23, the word “applying should read --applies--.  In claim 1 line 24, the word “linking” should read --links--.  In claims 2-16, the phrase “An easy-lock” should read --The easy-lock--.  In claim 2 line 2, the phrase “action port provides” should read --action portion comprises--.   In claim 3 line 5 the phrase “for fixing” should read --fixed--.  In claim 6 line 4 the phrase “the rubber core,” should read --the rubber core--.  In claim 9 line 2, the phrase “acting part” should read --action portion--.  In claim 11 line 6, the word “fastener,” should read --fastener--.  In claim 13 line 2, the word “comprising” should read --comprises--.  In claim 13 line 3, the word “grounded” should read --grounding--.  In claim 15 line 2, the word “comprising” should read --comprises--.  In claim 15 line 3, the word “comprising” should read --comprises--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, it is unclear how there can be a notch and a ground wire on two sides of the head end, respectively when it appears that there are notches on two sides of the head end and no ground wire.  For prior art analysis, it will be assumed that any ground wire can meet this limitation.  Also, it is unclear how “the action portion combining the elastic member and the opening for arranging the elastic member”.  For prior art analysis, the action portion interacting with the elastic member and the opening in any way can be considered to meet this limitation.  Claims 2-16 include all the limitations of claim 1 and are rejected for the same reasons.
With regard to claim 4, it is unclear how “wherein the elastic member is in contact with the pressing member or is not in contact with the pressing member when the external force is not applied” further limits the invention.
With regard to claim 8, it is unclear how there can be a second lower housing grounding member when there is not first lower housing grounding member.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to claim 1, Chen teaches, as shown in figures 1-7: “An easy-lock connector 100 with unlock structure, is applied to a flat wire 5 and a circuit board, the flat wire 5 respectively comprising a notch 50… on two sides of the head end (upper-right end of 5 in figure 3) respectively, the easy-lock connector with unlock structure 5comprising: an upper housing 3 arranging on the circuit board, the upper housing forming a first accommodating space (below 3 in figure 7), the upper housing 3 having an upper body 30 and a pressing member 32, the pressing member 32 forming on two sides of the upper body 30 through the notch 50; 10a lower housing 1 arranging in the first accommodating space, the lower housing 1 forming a second accommodating space (where 5 is inserted in figure 7)… a lower body 11”.
Chen does not teach the flat wire including a ground wire on the side of the head end.   However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a ground wire included on the side of the head end, since grounding wires are well-known in the art and would enable the flat wire to have a return/grounding path.
Chen does not teach: “the lower housing having an elastic member, a stopper, an extension arm… the elastic member being separately arranged on two sides of the lower body and corresponding to the position of the pressing member, the stopper being arranged according to the notch to buckle the 15notch, and the stopper connecting to the elastic member through the extension arm; a rubber core arranging in the second accommodating space, the rubber core forms an insertion port, an action portion, and an opening, the insertion port configured to insert and exit the flat wire, the action portion combining the elastic member and the opening for arranging the elastic member; and 20a terminal arranging on the rubber core, configuring to connect the flat wire with power supply; wherein after the notch of the flat wire is buckled by the stopper, by pressing the pressing member, the pressing member applying an external force to the elastic member to deform the elastic member, and the elastic member linking the extension -14-arm to cause the stopper to act in one direction, to release the state of the stopper from buckling the notch”.  The prior art does not anticipate or render obvious all the limitations of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831